Title: To George Washington from Major General Philip Schuyler, 15 April 1779
From: Schuyler, Philip
To: Washington, George



Dear Sir
Manor of Livingston [N.Y.] April 15th 1779

On the 12th Instant a person arrived at Albany from Canada which he left on the 2d Instant. he gives the following Information—That It was Currently reported In Montreal 1500 regular troops and two regiments of Canadiens were to go to the westward assoon as the season would permit, that part of this force was to be employed In Conjunction with the hostile tribes of the Six nations and their dependants to prosecute the war against the frontier Inhabitants of this State, Jersey and the northern parts of Pensylvania, that the remainder were to proceed to detroit to aid the Indians in the vicinity of that place against Virginia And the Southern parts of pensylvania, That Batteau-men were engaging to Carry up the troops and Stores—That eight Guinies bounty was given to such as would Inlist In the two Canadien regiments but that very few Engaged, that It was believed not above three hundred would be procured—that when Intelligence was received that preparations were making In this quarter for an Expedition Into Canada, It was suspected a French fleet and Army would come up the St Lawrence, that the Shipping at St Johns were rigging but could not learn that any additional troops were sent or to be sent to that post—that provision was plenty and Cheap—That a Small party of Mohawks and tories left Canada a few days before he did Intended for this Quarter that another as he was Informed was Sent to Co’s.
Dr Cochran takes Charge of this, his wifes Illness has prevented him from a more Early Attendance, she Continues so much Indisposed, And distressed at his leaving her that I have been Obliged to promise her to Intreat Your Excellency to permitt him to make her a visit If he can be Spared. I am Dr Sir with perfect respect & Esteem Your Excellencys Most Obed: Humle Servt
Ph: Schuyler
